— Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered October 4, 1989, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
As defendant failed to either move to withdraw his plea or make a postverdict motion to vacate the judgment of convic*1080tion, his contention regarding the sufficiency of his plea allocution has not been preserved for appellate review (see, People v Lopez, 71 NY2d 662, 665; People v Pellegrino, 60 NY2d 636, 637). In any event, although defendant gave inappropriate responses at three points during his plea allocution, County Court, before agreeing to accept the guilty plea, instructed defendant to speak privately with defense counsel who indicated that defendant misunderstood the questions. Not until further inquiry was conducted to ensure that the plea was knowing and voluntary did the court accept defendant’s plea. Under the circumstances, the plea allocution was sufficient (see, People v Clickner, 128 AD2d 917, 919, lv denied 70 NY2d 644; People v Harris, 103 AD2d 891). Finally, we find that defense counsel provided meaningful representation within the principles enunciated in People v Baldi (54 NY2d 137; see, People v Lynch, 156 AD2d 884, 885, lv denied 75 NY2d 921).
Weiss, P. J., Mikoll, Levine and Mercure, JJ., concur. Ordered that the judgment is affirmed.